FILED
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                                             October 29, 2010
                                     PUBLISH               Elisabeth A. Shumaker
                                                               Clerk of Court
                   UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT


 TEAMSTERS LOCAL UNION NO.
 523, affiliated with the International
 Brotherhood of Teamsters,


              Petitioner,

       v.                                         Nos. 08-9568, 08-9577
                                          (Ag. Nos. 17-CA-23404 & 17-CB-6146)
 NATIONAL LABOR RELATIONS
 BOARD,

           Respondent,
 ______________________________

 KIRK RAMMAGE,

              Intervenor.


OPINION ON REMAND FROM THE UNITED STATES SUPREME COURT


Before TACHA, HOLLOWAY, and KELLY, Circuit Judges.


TACHA, Circuit Judge.


      On remand from the United States Supreme Court’s opinion in Teamsters

Local Union Number 523 v. N.L.R.B., — S.Ct. —, 2010 WL 1990005 (2010), we

hold that the two-member NLRB group that issued the order in this case lacked
statutory authority to act. New Process Steel, L.P. v. N.L.R.B., 130 S.Ct. 2635,

2640 (2010). Therefore, we VACATE the Board’s order and REMAND to the

Board for further proceedings. We GRANT Respondent/Cross-Petitioner’s

motion for remand.




                                         -2-